I cannot agree that Rem. Rev. Stat., § 11082 [P.C. § 4635], in anywise limits the power of referendum. The legislative power of the city of Seattle, as well as of the state, is primarily in the people. That being so, the ordinance in question is subject to referendum. Assuming that the authorities upon which the majority rely sustain their position, I am of the view that those should now be overruled, to the end that this opinion accord with more recent expressions of this court and be in harmony with the spirit and the letter of the state constitution and the charter of the city.
BLAKE, J., concurs with MILLARD, C.J. *Page 284